Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,116,665 in view of Cooperstock et al US 201/0283969. 
The claims of the patent do not disclose an electronic device with a display system. However Cooperstock discloses the method/system including an electronic device and display system(see fig.15a-15c, [0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include electronic device such as computer/video game consul and display device as in Cooperstock to assess and treat visual disorder effectively.
Patent No. 11,116,665
Application No.17/469,782
Claim1 recites a method for improving visual function, the method comprising: 

generating a first image having first scattered scene segments having first level of information content and first masked areas with transitions between the scattered scene segments and the masked areas are gradual; 


and generating a second image having second scattered scene segments having second level of information content different from the first level of information content and second masked areas with transitions between the scattered scene segments and the masked areas are gradual, wherein neither said first image nor said second image providing a complete representation of a scene, 

and said first image and said second image, when combined dichoptically, provide said complete representation of said scene.
Claim2 recites a method for improving visual acuity in a subject the method comprising:
at an electronic device, with a display system:
displaying, via the display system, a first image that includes: a first plurality of partial scene segments with a first level of information content; a first plurality of masked areas; and transitions between the first plurality of partial scene segments and the first plurality of masked areas; and
displaying, via the display system, a second image that includes: a second plurality of partial scene segments with a second level of information content different from the first level of information content; a second plurality of masked areas; and transitions between the second plurality of partial scene segments and the second plurality of masked
 areas, wherein neither the first image nor the second image provide a complete
representation of a scene, 
and the first image and the second image, when combined dichoptically, provide the complete representation of the scene.
Claim2 recites he method as defined in claim 1, wherein said first image and said second image are video images
Claim3 recites the method of claim2, wherein the first image and the second image are video images.
Claim3 recites the method as defined in claim 2, wherein a source video image stream is provided to obtain a stream of source images, said generating the first image comprises processing said source images and said generating the second image comprises processing said source images.
Claim4 recites the method of claim 3, wherein a source video image stream is provided to obtain a stream of source images, the displaying the first image comprises processing the source images and the displaying the second image comprises processing the source image.
Claim4 recites the method as defined in claim 3, wherein said first image and said second image are generated at a time of viewing said first image and said second image.
Claim5 recites the method of claim 4, wherein the first image and the second image are generated at a time of viewing the first image and the second image.
Claim5 recites the method as defined in claim 2, wherein said video images are stored as a recorded video stream.
Claim6 recites the method of claim 3, wherein the video images are stored as a recorded video stream.
Claim6 recites the method as defined in claim 2, wherein said first image and said second image are generated at a first location and displayed at a second location.
Claim7 recites the method of claim 3, wherein the first image and the second image are generated at a first location and displayed at a second location.
Claim7 recites the method as defined in 
claim 6, comprising transmission over a data network of a stream comprising said first image and said second image.
Claim8 recites the method of claim 7, further comprising: transmitting over a data network of a stream the first image and the second image.
Claim8 recites the method as defined in claim 1, wherein said information content is defined by image contrast.
Claim9 recites the method of claim 2, wherein the information content is defined by image contrast.
Claim9 recites the method as defined in claim1, wherein said first level of information content and said second level of information content are varied over time to reduce a difference therebetween.
Claim10 recites the method of claim 2, wherein the first level of information content and the second level of information content are varied over time to reduce a difference therebetween.
Claim10 recites the method as defined in claim 1, wherein at least a portion of said scene is included in both of said first image and said second image.
Claim11 recites the method of claim 2, wherein at least a portion of the scene is included in both of the first image and the second image.
Claim11 recites the method as defined in claim 1, wherein said first masked areas and said second masked areas are changed over time.
Claim12 recites the method of claim 2, wherein the first plurality of masked areas and the second plurality of masked areas change over time.
Claim12 recites a non-volatile, non-transitory storage medium storing executable instructions for execution by a processor which when executed result in a process for providing images for reducing binocular dysfunction, the process comprising: 


generating a first image having first scattered scene segments having first level of information content and first masked areas with transitions between the scattered scene segments and the masked areas are gradual; 


and generating a second image having second scattered scene segments having second level of information content different from the first level of information content and second masked areas with transitions between the scattered scene segments and the masked areas are gradual, wherein neither said first image nor said second image providing a complete representation of a scene,  

and said first image and said second image, when combined dichoptically, provide said complete representation of said scene.
Claim15 recites a system for improving visual acuity in a subject, the system comprising:
a display system; one or more input devices;
one or more processors; and memory storing one or more programs configured to be executed by the one or more processors,
the one or more programs including instructions for:
displaying, via the display system, a first image that includes: a first plurality of partial scene segments with a first level of information content; a first plurality of masked areas;  and transitions between the first plurality of partial scene segments and the first plurality of masked areas; 
and displaying, via the display system, a second image that includes: a second plurality of partial scene segments with a second level of information content different from the first level of information content; a second plurality of masked areas; and transitions between the second plurality of partial scene segments and the second plurality of masked areas, wherein neither the first image nor the second image provide a complete representation of a scene, and the first image and the second image, when combined dichoptically, provide the complete representation of the scene.
Claim13 recites the storage medium as defined in claim 12, wherein said first image and said second image are video images.
Claim16 recites he system of claim 15, wherein the first image and the second image are video images.
Claim14 recites the storage medium as defined in claim 13, wherein a source video image stream is provided to obtain a stream of source images, said generating the first image comprises processing said source images and said generating the second image comprises processing said source images.
Claim17 recites the system of claim 16, wherein a source video image stream is provided to obtain a stream of source images, the displaying the first image comprises processing the source images and the displaying the second image comprises processing the source images.
Claim15 recites the storage medium as defined in claim 14, wherein said first image and said second image are generated at a time of viewing said first image and said second image.
Claim18 recites the system of claim 17, wherein the first image and the second image are generated at a time of viewing the first image and the second image.
Claim16 recites the storage medium as 
defined in claim 13, wherein said video images are stored as a recorded video stream.
Claim19 recites the system of claim 16, wherein the video images are stored as a recorded video stream.
Claim17 recites the storage medium as defined in claim 13, wherein said first image and said second image are generated at a first location and displayed at a second location.
Claim20 recites he system of claim 16, wherein the first image and the second image are generated at a first location and displayed at a second location.
Claim18 recites the storage medium as defined in claim 17, comprising transmission over a data network of a stream comprising said first image and said second image.
Claim21 recites the system of claim 20, the one or more programs further including instructions for: transmitting over a data network of a stream the first image and the second image.
Claim19 recites the storage medium as defined in claim 12, wherein said information content is defined by image contras.
Claim22 recites the system of claim 15, wherein the information content is defined by image contrast.
Claim20 recites the storage medium as defined in claim 12, wherein said first level of information content and said second level of information content are varied over time to reduce a difference therebetween.
Claim23 recites the system of claim 15, wherein the first level of information content and the second level of information content are varied over time to reduce a difference therebetween.
Claim21 recites the storage medium as defined in claim 12, wherein at least a portion of said scene is included in both of said first image and said second image.
Claim24 recites the system of claim 15, wherein at least a portion of the scene is included in both of the first image and the second image.
Claim22 recites the storage medium as defined in claim 12, wherein said first masked areas and said second masked areas are changed over time.
Claim25 recites the system of claim 15, wherein the first plurality of masked areas and the second plurality of masked areas change over time.
Claim12 recites a non-volatile, non-transitory storage medium storing executable instructions for execution by a processor which when executed result in a process for providing images for reducing binocular dysfunction, the process comprising: 

generating a first image having first scattered scene segments having first level of information content and first masked areas with transitions between the scattered scene segments and the masked areas are gradual; 


and generating a second image having second scattered scene segments having second level of information content different from the first level of information content and second masked areas with transitions between the scattered scene segments and the masked areas are gradual, wherein neither said first image nor said second image providing a complete representation of a scene, 

and said first image and said second image, when combined dichoptically, provide said complete representation of said scene.
Claim28 recites a non-transitory computer storage medium storing executable instructions for execution by a processor which when executed result in a process for providing images for
improving visual acuity in a subject, the process comprising:
displaying, via a display system, a first image that includes: a first plurality of partial scene segments with a first level of information content; a first plurality of masked areas; and
transitions between the first plurality of partial scene segments and the first
plurality of masked areas; 
and displaying, via the display system, a second image that includes: a second plurality of partial scene segments with a second level of information content different from the first level of information content;
a second plurality of masked areas; and
transitions between the second plurality of scene segments and the second plurality of masked areas, wherein neither the first image nor the second image provide a complete representation of a scene, 
and the first image and the second image, when combined dichoptically, provide the complete representation of the scene.
Claim13 recites the storage medium as defined in claim 12, wherein said first image and said second image are video images.
Claim29 recites the non-transitory computer storage medium of claim 28, wherein the first image and the second image are video images.
Claim14 recites the storage medium as defined in claim 13, wherein a source video image stream is provided to obtain a stream of source images, said generating the first image comprises processing said source images and said generating the second image comprises processing said source images.
Claim30 recites the non-transitory computer storage medium of claim 29, wherein a source video image stream is provided to obtain a stream of source images, the displaying the first image comprises processing the source images and the displaying the second image comprises
processing the source images.
Claim15 recites the storage medium as defined in claim 14, wherein said first image and said second image are generated at a time of viewing said first image and said second image.
Claim31 recites the non-transitory computer storage medium of claim 30, wherein the first image and the second image are generated at a time of viewing the first image and the second image.
Claim16 recites the storage medium as 
defined in claim 13, wherein said video images are stored as a recorded video stream.
Claim32 recites the non-transitory computer storage medium of claim 29, wherein the video images are stored as a recorded video stream.
Claim17 recites the storage medium as defined in claim 13, wherein said first image and said second image are generated at a first location and displayed at a second location.
Claim33 recites the non-transitory computer storage medium of claim 29, wherein the first image and the second image are generated at a first location and displayed at a second location.
Claim18 recites the storage medium as defined in claim 17, comprising transmission over a data network of a stream comprising said first image and said second image.
Claim34 recites the non-transitory computer storage medium of claim 33, further including instructions for: transmitting over a data network of a stream the first image and the second image.
Claim19 recites the storage medium as defined in claim 12, wherein said information content is defined by image contras.
Claim35 recites the non-transitory computer storage medium of claim 28, wherein the information content is defined by image 
contrast.
Claim20 recites the storage medium as defined in claim 12, wherein said first level of information content and said second level of information content are varied over time to reduce a difference therebetween.
Claim36 recites the non-transitory computer storage medium of claim 28, wherein the first level of information content and the second level of information content are varied over time to reduce a difference therebetween.
Claim21 recites the storage medium as defined in claim 12, wherein at least a portion of said scene is included in both of said first image and said second image.
Claim37 recites the non-transitory computer storage medium of claim 28, wherein at least a portion of the scene is included in both of the first image and the second image.
Claim22 recites the storage medium as defined in claim 12, wherein said first masked areas and said second masked areas are changed over time.
Claim38 recites the non-transitory computer storage medium of claim 28, wherein the first plurality of masked areas and the second plurality of masked areas change over time


Regarding claims13, 26, 39, the claims of the claims do not disclose the visual acuity is binocular amblyopia. However, Cooperstock et al discloses method/system to assess and treat visual disorder such as amblyopia ([005-006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to treat visual disorder such as amblyopia as in Cooperstock to improve binocular vision.

Regarding claims14, 27, 40, claims of the patent do not disclose display systems includes plurality of displays. However, Cooperstock discloses display systems includes plurality of displays(see fig. 15A-15C, [0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include multiple different display devices as in Cooperstock such that different kinds of image source displayed properly using appropriate display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484


/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484